MR. CHIEF JUSTICE GOLDENHERSH, dissenting: I dissent and would affirm the judgment of the appellate court. The majority recognizes “that warrantless searches and seizures in the home are presumptively unreasonable ***, that the fourth amendment applies equally to searches and seizures of persons and property, and that no constitutional difference exists between the intrusiveness of entries to search and entries to arrest.” (81 Ill. 2d at 166.) Despite the presumption, it attempts to justify the warrantless entry into defendant’s apartment on the ground that there were exigent circumstances. The record clearly demonstrates the contrary. The testimony shows that at approximately 6:20 p.m. on the evening of the occurrence a police officer of the city of Normal was called to Brokaw Hospital. The officer interviewed a man who allegedly was beaten by defendant. The victim said that he knew defendant, that they had been friends, and that “the incident was revolving around a girl.” After the victim received treatment for his injury he was escorted to the police station, where a statement was taken. Following the taking of the statement the investigating officer, accompanied by another police officer, went to “check to see if he [defendant] is still at his apartment.” There was no effort to show how long it would have taken to appear before a judge and obtain a warrant for the defendant’s arrest. This court may take judicial notice of the fact that Normal is in McLean County in the Eleventh Judicial Circuit, which at that time had at least nine circuit judges and six associate circuit judges, and that five of the circuit judges and four of the associates resided in McLean County. The record also shows that defendant was the tenant in the apartment in which the bullet was seen by the officers, and although the record does not show how long he had resided there prior to the occurrence, the testimony shows that he continued to reside there for a considerable period of time thereafter. It is apparent that the police officers did not act on the belief that there were exigent circumstances which required prompt action. Had they believed that there was a need for prompt action, they or other members of the police department could have gone to defendant’s apartment immediately upon hearing of the matter. That they felt that there was no urgency in making the arrest is shown by the fact that they waited until after the alleged victim had been taken to the station and interviewed. It is obvious that their failure to seek a warrant resulted not from a need for prompt action but from their conclusion, clearly erroneous, that no warrant was required. Nor does the record support the majority’s conclusion that there was “strong reason to believe” that defendant was present in the apartment (81 Ill. 2d at 172). The fact that he had been seen walking in the general direction of the apartment approximately 11/2 hours earlier is hardly sufficient to justify the warrantless entry on the theory that he might still be present in the premises. The majority concludes that we should not “encourage unreliable, time-consuming speculation as to whether more violence will occur while a warrant is sought.” (81 Ill. 2d at 171.) It is much less desirable to encourage, with this type of decision, the violation of a defendant’s constitutional right to have the independent judgment of a judicial officer interposed between himself and the action of the arresting officer. MR. JUSTICE CLARK joins in this dissent.